DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US20080241030).
Referring to claim 1, Parrish teaches in figures 1A and 1B a system for oxidation of one or more species in a process stream ([0006]-[0007] teaches odixizing the gas stream with gaseous chlorine dioxide in order to remove the one or more species of elemental heavy metal, mercury, SOx, NOx, or other emissions), the system comprising:  
5a process stream line configured for passage of the process stream including the one or more species (raw flue gas 102 or the line leaving second demister 144 leading into reference B); 

a water input line configured for passage of water to the oxidation reaction unit (the water would enter at final wash solution 158 which contains water [0023]); 
an advanced oxidant line configured for passage of an advanced oxidant to one or more 10of the process stream line, the water line, and the oxidation reaction unit (oxidation tower 126 has ClO2 being added to it, and it is considered part of the process stream line as seen in figure 1 leading to reference B); 
a water output line configured for removal of water from the oxidation reaction unit (water leaving the final wash chamber 156 as the final wash solution); and 
a product line configured for removal of a product from the oxidation reaction unit (processed flue gas 164 leaving the system through 156).
Parrish does not explicitly teach the locations of the analyzer and controller being used in the product line for measuring a concentration of the one or more species and changing the concentration of advanced 
Parrish does teach in [0032]-[0033] measuring and adjustments made in real time while the process is being performed and computer monitoring can initiate flow changes of reagents in response to automatic measurements to maintain desired process conditions. The analyzer in this case would be the automatic measurements/adjustments and the controller would be the computer monitoring initiating the flow changes of reagents. Parrish teaches in [0013] and [0032] that the system is designed to address pollutants such as NOx and heavy metals (these would be the species). Parrish teaches in [0020]-[0021] and [0032] that the advanced oxidation line (oxidation tower 126) feeds ClO2 that oxidizes any elemental metals, NO, and heavy metals (this shows that the advanced oxidation line is used to treat the one or more species). Therefore having desired process conditions include controlling the emission of the gas stream by oxidizing the stream as taught in [0032].
Parrish teaches wanting to have a reduction of emission of the heavy metals, SOx, and NOx by using an advanced oxidation line of ClO2. Parrish also teaches that the system is able to make measurements and adjustments and have the computer monitoring change flows of reagents in 
The limitation “the advanced oxidant is a halo-oxide compound having the formula XzOy” is considered to be intended usage. Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim (Ex parte Thibault, 164 USPQ 666,667).
Referring to claim 2
Referring to claim 3, Parrish teaches the one or more species in the process line includes one or more of NOx, SOx, CO, a hydrocarbon, H2, COS, and H2S (raw flue gas 102 and the method and apparatus is used to reduce emissions of NOx, SOx, and heavy metals from combustible flue gas streams; abstract).  
Referring to claim 4, Parrish teaches 20the oxidation reaction unit is a packed scrubbing column or a water separator (scrubbers 154, and a wash chamber 156).  
Referring to claim 5, Parrish teaches the oxidation reaction unit is configured to receive the water and the process stream in an opposing configuration (figure 1B shows the water 158 and process stream B in an opposing configuration as the flue gas is shown to be going in from the top and the fluid line is shown coming in from below it).  
Referring to claim 6, Parrish teaches the advanced oxidant comprises a material other than O2 (ClO2; [0020]).
Referring to the limitation “that is suitable to provide a reactive oxygen species in situ,” this is considered to be intended usage. Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining Ex parte Thibault, 164 USPQ 666,667).
Referring to claims 7 and 8, the limitations “the advanced oxidant comprises a material that is 30suitable for in situ formation of a hydroxyl radical or a perhydroxyl radical” and “the advanced oxidant comprises a material with a reduction potential that is greater than 0.96 volts vs. Normal Hydrogen Electrode (NHE)” is considered to be intended usage. Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim (Ex parte Thibault, 164 USPQ 666,667).
Referring to claim 11, Parrish teaches a filter unit upstream from the oxidation reaction unit (solid removal system 114 can be a filter and this is upstream the system in figure 1B; [0016]).  
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish in view of JP’593 (JP2014105593).
Referring to claim 14
Parrish does not explicitly teach a system for power production, the system comprising: 25a combustor configured for receiving a hydrocarbon fuel, an oxidant, and a stream comprising compressed CO2 and configured for output of a combustion process stream; a turbine configured to expand the combustion process stream to produce power and output a turbine exhaust process stream; a heat exchanger configured to cool the turbine exhaust process stream and output a 30cooled process stream; and a compressor configured to receive a recycle stream; - 25 –WBD (US) 41120307v1wherein the system for power production is combined with the system for oxidation of one or more species in a process stream according to claim 1 such that the oxidation reaction unit is positioned downstream from the heat exchanger and upstream from the compressor.
JP’593 teaches in figure 2 a system for power production (gasification gas power plant; page 1), the system comprising:  
25a combustor (1) configured for receiving a hydrocarbon fuel (2), an oxidant (2), and a stream comprising compressed CO2 (3) and configured for output of a combustion process stream (goes into 4); 
a turbine configured to expand the combustion process stream to produce power (4) and output a turbine exhaust process stream (goes into 5); 

a compressor configured to receive a recycle stream (3);- 25 –
WBD (US) 41120307v1such that the oxidation reaction unit is positioned downstream from the heat exchanger and upstream from the compressor (6 is downstream from 5 but upstream from 3).

    PNG
    media_image1.png
    459
    667
    media_image1.png
    Greyscale

JP’593 does not explicitly teach wherein the system for power production is combined with the system for oxidation of one or more species in a process stream according to claim 1.
JP’593 teaches the reduction of a NOx concentration, same as Parrish.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the oxidation system of Parrish in the overall device of JP’593 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the oxidation device of Parrish is/are an equivalent of the oxidation device of JP’593 as they are both meant to be used for reducing NOx concentrations in power plants.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
Applicant’s argument:
Applicant argues on pages 5 and 6 that Parrish does not teach the limitations of the advanced oxidant being a halo-oxide compound with the formula as stated. Applicant argues that this is not an intended usage 
Examiner’s response:
In this case even if the claim does not state “an apparatus,” a system is still considered an apparatus claim and relies on the structure.  
Examiner argues that claim 1 teaches “an advanced oxidant line configured for passage of an advanced oxidant.” Therefore, the only thing that is claimed in the system is the advanced oxidant line. The advanced oxidant is interpreted as the material worked upon by the advanced oxidant line, as the claim recites that the advanced oxidant line has to be configured for passage of an advanced oxidant. The new limitation to claim 1 (previously claim 10) references “the advanced oxidant,” but this limitation is only previous mentioned as part of what the “advanced oxidant line” does in the system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US5869627 teaches in column 4 lines 6-.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/16/2022